Citation Nr: 1810664	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-28 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear hearing loss.

2.  Entitlement to an evaluation in excess of 20 percent for residuals, dislocation left shoulder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for neuropathy of the left upper extremity, including as a chronic multi-symptom illness.

7.  Entitlement to service connection for sinusitis, including as a chronic multi-symptom illness.
8.  Entitlement to service connection for obstructive sleep apnea, including as a chronic multi-symptom illness.

9.  Entitlement to service connection for myoclonic jerks, including as a chronic multi-symptom illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to December 1991 and had additional inactive service from March 1991 to March 1995 in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of the hearing has been associated with the claims file.
The issues of service connection for left shoulder neuropathy, acquired psychiatric disorder, hypertension, sinusitis, obstructive sleep apnea, and myoclonic jerks, and the issues of an increased evaluation for a left shoulder disability, and whether new a material evidence has been received to reopen a claim for service connection for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's right ear hearing loss has had a Numeric Designation of no greater than Level I as per Table VI of the VA schedule of ratings.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 0 percent for right ear hearing loss have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

The Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Increased Rating - Bilateral Hearing Loss

The Veteran seeks an increased evaluation for his service-connected bilateral hearing loss, which is currently evaluated as 0 percent disabling.  

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hearing impairment is evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII. 
To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA). This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Upon careful review of the evidence of record, the Board finds the preponderance of the evidence is against granting a disability rating in excess of 0 percent for bilateral hearing loss.  

The Veteran underwent a VA examination in March 2016.  The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 35 decibels in the right ear.  The speech recognition score on the Maryland CNC word list was 100 percent in the right ear.  Applying the test results of the March 2016 audiogram to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear.  Applying the Roman numeric designations to Table VII, the result is a 0 percent rating.  
Importantly, the Veteran testified at a hearing before the undersigned that his hearing had not worsened since his last examination.  See Hearing transcript dated September 2017.   The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 370-71 (2017).

The results of the Veteran's March 2016 examination entitle him to a 0 percent rating, there is no valid hearing acuity test demonstrating that a higher rating is warranted, and there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the 0 percent evaluation assigned during the appeals period.   As the preponderance of the evidence is against an increased schedular rating, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); see Gilbert, supra.  

The Board appreciates the Veteran's years of honorable service.  This decision denying service connection is in no way meant to diminish that service.  Unfortunately, however, as the preponderance of the evidence is against the claim for a compensable evaluation for right ear hearing loss, the claim cannot be granted.


ORDER

A compensable evaluation for right ear hearing loss is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for the remaining issues on appeal.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Increased Evaluation - Left shoulder disability

During his September 2017 videoconference hearing, the Veteran testified that his left shoulder disability has worsened since his last VA examination.
Specifically, the Veteran reported he experienced recurrent subluxations and dislocation of the left shoulder and to limitation of motion of the left arm at the shoulder level.  On remand, the AOJ should obtain a new examination that addresses the current level of severity of the Veteran's left shoulder disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  

Ongoing VA medical records should also be obtained.  See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

New and Material; Service Connection - Hypertension 

The Veteran filed a claim for hearing loss in January 1992, which was denied in a rating decision in September 1992.  Thereafter, the Veteran filed an application to reopen the claim, date stamped April 1, 2011 as the date received by VA.  The Veteran filed a claim for service connection for hypertension in April 2011.  The Board notes that service records show the Veteran had Army Reserve service from March 1991 to March 1995; however, there is no indication that VA has attempted to obtain these records.  The Board finds that it would be premature to adjudicate these claims until the AOJ has determined if additional, relevant service treatment records are available as receipt of this evidence could impact the adjudication of the appeals.  38 U.S.C. § 5103A; 38 C.F.R. §§ 3.156(c)(3), 3.159(c) (2017). 

Service Connection - Acquired psychiatric disorder

The Board notes the Veteran was afforded a VA examination in May 2012 that determined he did not meet the criteria for a diagnosis of posttraumatic stress disorder.  However, at the September 2017 hearing before the undersigned, the Veteran asserted that he manifested an acquired psychiatric disorder secondary to his service-connected left shoulder and asthma disabilities.  
Based on the foregoing, the Board concludes that additional examination to clarify the Veteran's diagnosis and provide an opinion regarding the etiology of any diagnosed psychiatric disorder is warranted.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection - Chronic Multisymptom Illness

The Veteran's DD214 reflects a Southwest Asia Service Medal with 2 Bronze Service Stars.  Accordingly, he is a "Persian Gulf" veteran within the meaning of § 3.317.  The Veteran asserted at the September 2017 hearing before the undersigned that his obstructive sleep apnea, sinusitis, left upper extremity numbness and tingling, and restless leg disorder, claimed as myoclonic jerks, constitute a chronic multisymptom illness.  

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).  Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, muscle pain, joint pain, neuropsychological signs or symptoms, gastrointestinal signs or symptoms and abnormal weight loss.  See 38 C.F.R. § 3.317(b).  

The Board notes that a May 2012 VA examination and opinion were obtained.  
However, while the May 2017 VA examiner found that the Veteran did not manifest chronic fatigue syndrome, erectile dysfunction, or fibromyalgia; the examiner did not address whether the Veteran's complaints of obstructive sleep apnea, sinusitis, and restless leg disorder constitute a medically unexplained chronic multi-symptom illness.  Accordingly, the Board finds that an additional examination and opinion are warranted to address whether the Veteran manifests obstructive sleep apnea, sinusitis, and restless leg disorder, to include as an undiagnosed illness, or medically unexplained chronic multi-symptom illness.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding, relevant VA medical records.

2. Submit a request to the National Personnel Records Center (NPRC) to obtain any outstanding service treatment records, and specifically, the Veteran's Army Reserve service record.  Associate all requests and responses with regard to the development requested in the paragraph above with the Veteran's claims file. 

If it is reasonably certain that these records do not exist or that further efforts to obtain such evidence would be futile, the RO must issue a formal finding of unavailability to that effect and the RO must also provide the Veteran with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA Gulf War/undiagnosed illness examination, with an appropriate examiner.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

a.  Obstructive sleep apnea - The examiner is requested to state whether the Veteran's complaints of obstructive sleep apnea are attributable to a known clinical diagnosis or
whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multisymptom illness defined by a cluster of signs or symptoms.

If the Veteran's complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein, to specifically include the reports of exposure to toxins.

b.  Sinusitis- The examiner is requested to state whether the Veteran's complaints of sinusitis and symptoms are attributable to a known clinical diagnosis or 
whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multisymptom illness defined by a cluster of signs or symptoms.

If the Veteran's complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein, to specifically include the reports of exposure to toxins.

b.  Left upper extremity numbness and tingling - The examiner is requested to state whether the Veteran's complaints of sinusitis and symptoms are attributable to a known clinical diagnosis or whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multisymptom illness defined by a cluster of signs or symptoms.

If the Veteran's complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein, to specifically include the reports of exposure to toxins.

c.  Myoclonic jerks - The examiner is requested to state whether the Veteran's complaints of restless leg disorder, claimed as myoclonic jerks and symptoms are attributable to a known clinical diagnosis or whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multisymptom illness defined by a cluster of signs or symptoms.

If the Veteran's complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein, to specifically include the reports of exposure to toxins.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

The claims file should be made available to the examiner for review in connection with the examination. Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

a.  Is it at least as likely as not (probability of 50 percent or more) that the Veteran has a current acquired psychiatric disorder which is related to service?

b.  Is it at least as likely as not (probability of 50 percent or more) that the Veteran has a current acquired psychiatric disorder which is caused by a service connected disability?

c.  Is it at least as likely as not (probability of 50 percent or more) that the Veteran has a current acquired psychiatric disorder which is aggravated (permanently increased beyond a normal progression of the disease) by a service connected disability?

The examiner must provide the rationale for all proffered opinions. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated, including whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss and entitlement to service connection for hypertension.  If the claims remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


